Exhibit 10.22

 

AMENDED AND RESTATED DOMESTIC SECURITY AGREEMENT

 

AMENDED AND RESTATED DOMESTIC SECURITY AGREEMENT dated as of November 21, 2005
(as it may be amended, restated, supplemented or modified from time to time,
this “Agreement”), among the entities listed on the signature page hereof
(collectively referred to as the “Grantors” and individually as a “Grantor”) and
GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower and the Domestic Subsidiary Borrowers (as defined
in the Prior Credit Agreement described below) are parties to that certain
Credit Agreement dated as of February 17, 2004 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Prior Credit Agreement”) among Parent Borrower, Uniplast Industries Co., a
Nova Scotia corporation (the “Canadian Subsidiary Borrower”), certain Domestic
Subsidiary Borrowers party thereto, the Lenders party thereto (the “Prior
Lenders”), Credit Suisse First Boston, acting through its Cayman Islands Branch,
as Administrative Agent and Documentation Agent (the “Prior Administrative
Agent”), Deutsche Bank Trust Company Americas, as Collateral Agent (the “Prior
Collateral Agent”), General Electric Capital Corporation, as Co-Collateral
Agent, and JPMorgan Chase Bank, as Syndication Agent; and

 

WHEREAS, the Grantors and the Prior Administrative Agent are parties to that
certain Domestic Security Agreement dated as of February 17, 2004 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Prior Security Agreement”), pursuant to which each Grantor granted
to the Collateral Agent a security interest in the Collateral (as defined in the
Prior Security Agreement) to secure the prompt and complete payment and
performance when due (whether at stated maturity by acceleration or otherwise)
of the Obligations; and

 

WHEREAS, the Prior Collateral Agent and the trustees for the holders of the
Senior Secured Discount Notes and the Existing Senior Secured Notes entered into
an Intercreditor Agreement dated as of February 17, 2004  (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), which confirms the relative priority of the security interests of
the Secured Parties, the holders of the Senior Secured Discount Notes and the
holders of the Existing Senior Secured Notes in the Collateral; and

 

WHEREAS, prior to the execution of this Agreement, the Prior Collateral Agent
resigned as “Collateral Agent” under the Prior Credit Agreement, the Security
Documents (as defined in the Prior Credit Agreement) and the other Loan
Documents (as defined in the Prior Credit Agreement) and the Collateral Agent
succeeded the Prior Collateral Agent as the “Collateral Agent” thereunder, all
pursuant to that certain Consent and Amendment dated as of March 8, 2004 by and
among the Prior Administrative Agent, the Prior Collateral Agent, the Collateral
Agent, Deutsche Bank Trust Company Americas, as replaced Issuing Bank, LaSalle
Business Credit, LLC, as replacement Issuing Bank, the Borrowers and the Prior
Lenders; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties wish to amend and restate the Prior Credit Agreement in the
form of that certain Amended and Restated Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the Domestic Subsidiary Borrowers party thereto, the
Lenders party thereto, Morgan Stanley Senior Funding, Inc., as Domestic B Agent,
the Collateral Agent and General Electric Capital Corporation, as Domestic A
Agent and Administrative Agent; and

 

WHEREAS, in connection with the amendment and restatement of the Prior Credit
Agreement, the parties hereto desire to amend and restate the Prior Security
Agreement in its entirety as set forth herein; and

 

WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Parent
Borrower, in an amount up to $140,000,000, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement; and

 

WHEREAS, pursuant to the Amended and Restated Guarantee Agreement dated as of
even date herewith (as amended, restated supplemented or otherwise modified from
time to time, the “Guarantee Agreement”), certain of the Grantors have agreed to
guarantee, among other things, all the obligations of the Borrowers under the
Credit Agreement; and

 

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit under the Credit Agreement are conditioned upon, among
other things, the execution and delivery by the Grantors of an agreement in the
form hereof to secure (a) the due and punctual payment by the Borrowers of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment, or otherwise, (ii) each payment
required to be made by the Borrowers under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Loan Party to the
Secured Parties under the Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of each Loan Party under or pursuant to the Credit Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of each Loan Party, monetary or otherwise, under each Swap Agreement
that (i) is effective on the Effective Date with a counterparty that is a Lender
(or an Affiliate of a Lender) as of the Effective Date or (ii) is entered into
after the Effective Date with any counterparty that is a Lender (or an Affiliate
thereof) at the time such Swap Agreement is entered into and (d) the due and
punctual payment and performance of all monetary obligations of each Loan Party
in respect of overdrafts and related liabilities owed to any of the Lenders (or
any Affiliates thereof) or Wachovia Bank, National Association (or any
Affiliates thereof) arising from treasury, depositary and cash

 

2

--------------------------------------------------------------------------------


 

management services or in connection with any automated clearinghouse transfers
of funds (all the monetary and other obligations described in the preceding
clauses (a) through (d) being collectively called the “Obligations”); and

 

ACCORDINGLY, each of the Grantors and the Collateral Agent, on behalf of itself
and each Secured Party (and each of their respective successors or assigns),
hereby agree to amend and restate the Prior Security Agreement in its entirety
as follows:

 


ARTICLE I

DEFINITIONS


 


SECTION 1.01.      DEFINITION OF TERMS USED HEREIN. UNLESS THE CONTEXT OTHERWISE
REQUIRES, ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE
MEANINGS SET FORTH IN THE CREDIT AGREEMENT AND ALL TERMS DEFINED IN THE UNIFORM
COMMERCIAL CODE FROM TIME TO TIME IN EFFECT IN THE STATE OF NEW YORK (THE
“NY UCC”) AND NOT DEFINED HEREIN SHALL HAVE THE MEANING SPECIFIED IN ARTICLE 9
OF THE NY UCC.


 


SECTION 1.02.      DEFINITION OF CERTAIN TERMS USED HEREIN.  AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

 “Cash Concentration Account” shall mean, with respect to any Grantor, the cash
concentration account maintained by such Grantor with the Collateral Agent, to
which such Grantor will cause to be transferred, on each Business Day, amounts
deposited in the Collection Deposit Accounts on such Business Day, as provided
in Section 5.01.

 

“Collateral” shall have the meaning assigned to such term in Section 2.

 

“Collateral Proceeds Account” shall mean an account maintained by and in the
name of the Administrative Agent, for purposes of this Agreement and the Credit
Agreement.

 

“Collection Deposit Accounts” shall mean the respective collection accounts
maintained by the Collection Deposit Banks pursuant to the Collection Deposit
Letter Agreements and into which the Grantors will deposit or cause to be
deposited all Daily Receipts, as provided in Section 5.01.

 

“Collection Deposit Bank” shall mean, at any time, any financial institution
then serving as a “Collection Deposit Bank” as provided in Section 5.01.

 

3

--------------------------------------------------------------------------------


 

“Collection Deposit Letter Agreement” shall mean an agreement among the
applicable Grantor, a Collection Deposit Bank and the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, pursuant to which
such Collection Deposit Bank shall maintain one or more Collection Deposit
Accounts, as such Collection Deposit Letter Agreement may be amended, modified
or supplemented from time to time.

 

“Commodity Account” shall mean an account maintained by a Commodity Intermediary
in which a Commodity Contract is carried out for a Commodity Customer.

 

“Commodity Contract” shall mean a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.

 

“Commodity Customer” shall mean a Person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

 

“Commodity Intermediary” shall mean (a) a Person who is registered as a futures
commission merchant under the federal commodities laws or (b) a Person who in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities laws.

 

“Consumer Goods” shall mean goods that are used or bought for use primarily for
personal, family or household purposes.

 

“Copyright License”  shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Person:  (a) all copyright rights in any work subject to the copyright laws
of the United States or Canada, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or Canada, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office or any similar office in Canada, including
those listed on Schedule II.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Credit Card Payments” shall mean all payments received or receivable by or on
behalf of any Grantor in respect of sales of Inventory paid for by credit card
charges, including payments from financial institutions that process credit card
transactions for any of the Grantors.

 

4

--------------------------------------------------------------------------------


 

“Daily Receipts” shall mean all amounts received by the Grantors, whether in the
form of cash, checks, any moneys received or receivable in respect of charges
made by means of credit cards, and other negotiable instruments, in each case as
a result of the sale of Inventory or in respect of Accounts Receivable.

 

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Entitlement Holder” shall mean a Person identified in the records of a Security
Intermediary as the Person having a Security Entitlement against the Security
Intermediary.  If a Person acquires a Security Entitlement by virtue of Section
8-501(b)(2) or (3) of the Uniform Commercial Code, such Person is the
Entitlement Holder.

 

“Equipment” shall mean all equipment, furniture and furnishings, including
tools, parts and supplies of every kind and description, and all improvements,
accessions or appurtenances thereto, that are now or hereafter owned by any
Grantor.

 

“Exigent Circumstances” shall mean (a) a fraud has been committed by any Loan
Party in connection with the Obligations, including any withholding of
collections of accounts receivable or other proceeds of Collateral in violation
of the terms of the Loan Documents, or (b) an event or circumstance that, in the
commercially reasonable judgment of any Agent is reasonably likely to cause a
material and imminent diminution in the value of the Collateral or materially
and imminently threatens the ability of such Agent to realize upon all or any
material portion of the Collateral

 

“Farm Products” shall mean goods, other than standing timber, with respect to
which the debtor is engaged in a farming operation and which are: (a) crops
grown, growing or to be grown, including: (i) crops produced on trees, vines and
bushes; and (ii) aquatic goods produced in aquacultural operations; (b)
livestock, born or unborn, including aquatic goods produced in aquacultural
operations; (c) supplies used or produced in a farming operation; and (d)
products of crops or livestock in their unmanufactured states.

 

“Financial Asset” shall mean (a) a Security, (b) an obligation of a Person or a
share, participation or other interest in a Person or in property or an
enterprise of a Person,  which is, or is of a type, dealt with in or traded on
financial markets, or which is recognized in any area in which it is issued or
dealt in as a medium for investment or (c) any property that is held by a
Security Intermediary for another Person in a Securities Account if the Security
Intermediary has expressly agreed with the other Person that the property is to
be treated as a Financial Asset under Article 8 of the Uniform Commercial Code. 
As the context requires, the term Financial Asset shall mean either the interest
itself or the means by which a Person’s claim to it is evidenced, including a
certificated or uncertificated Security, a certificate representing a Security
or a Security Entitlement.

 

“General Funds Account” shall mean an account maintained by the Parent Borrower,
to which the Administrative Agent will, subject to the terms and conditions set
forth herein, cause to be transferred certain amounts on deposit in the
Collateral Proceeds Account.

 

5

--------------------------------------------------------------------------------


 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the NY UCC, and in any event, with respect to any Grantor, all choses
in action and causes of action and all other assignable intangible personal
property of any Grantor of every kind and nature (other than Accounts
Receivable) now owned or hereafter acquired by any Grantor, including corporate
or other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, [Swap Agreements]
and other agreements but excluding contract rights in contracts which contain an
enforceable prohibition on assignment or the granting of a security interest),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Accounts Receivable.

 

“Goods” shall mean all “goods” as such term is defined in Article 9 of the
NY UCC

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation and registrations,
and all additions, improvements and accessions to, and books and records
describing or used in connection with, any of the foregoing.

 

“Inventory” shall mean all goods of any Grantor, whether now owned or hereafter
acquired, held for sale or lease, or furnished or to be furnished by any Grantor
under contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor,  whether now owned or hereafter acquired
by any Grantor.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other franchise agreement, license or sublicense to which any Grantor is a
party, including those listed on Schedule III.

 

“Lien Enforcement Action” means (a) any action by any Agent or Lender to
foreclose on the Lien of such Person in any of the Collateral or exercise any
right of repossession, levy, attachment, setoff or liquidation against such
Collateral, (b) any action by any Agent or Lender to take possession of, sell or
otherwise realize (judicially or non-judicially) upon any of the Collateral
(including by setoff or notification of account debtors, but excluding any
Ordinary Course Collections), or (c) the commencement by any Agent or Lender of
any legal proceedings against or with respect to any of the Collateral to
facilitate the actions described in (a) and (b) above.

 

6

--------------------------------------------------------------------------------


 

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Person:  (a) all letters patent of the United States or Canada, all
registrations and recordings thereof, and all applications for letters patent of
the United States or Canada, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
office in Canada, including those listed on Schedule IV, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 (or any other form approved by the Collateral Agent), completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by a Financial Officer and the chief legal officer of the Parent
Borrower.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
NY UCC and, in any event, shall include with respect to any Grantor any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property which constitutes Collateral, and shall include,
(a) any claim of any Grantor against any third party for (and the right to sue
and recover for and the rights to damages or profits due or accrued arising out
of or in connection with) (i) past, present or future infringement of any Patent
now or hereafter owned by any Grantor, or licensed under a Patent License,
(ii) past, present or future infringement or dilution of any Trademark now or
hereafter owned by any Grantor or licensed under a Trademark License or injury
to the goodwill associated with or symbolized by any Trademark now or hereafter
owned by any Grantor, (iii) past, present or future breach of any License and
(iv) past, present or future infringement of any Copyright now or hereafter
owned by any Grantor or licensed under a Copyright License and (b) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent and each of the other Agents, (d) the Issuing Bank,
(e) each counterparty to a Swap Agreement with a Loan Party the obligations
under which constitute Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Loan Document,
(g) each lender in respect of overdrafts and related liabilities owed to any of
the

 

7

--------------------------------------------------------------------------------


 

Lenders (or any Affiliates thereof) and arising from treasury, depositary and
cash management services or in connection with any automated clearinghouse
transfers of funds, (h) Wachovia Bank, National Association (or any Affiliates
thereof) in respect of overdrafts and related liabilities owed to Wachovia Bank,
National Association (or any Affiliates thereof) and arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfers of funds and (i) the permitted successors and assigns of
each of the foregoing.

 

“Securities” shall mean any obligations of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer which (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (c)(i) are, or are of a type, dealt
with or traded on securities exchanges or securities markets or (ii) are a
medium for investment and by their terms expressly provide that they are a
security governed by Article 8 of the Uniform Commercial Code.

 

“Securities Account” shall mean an account to which a Financial Asset  is or may
be credited in accordance with an agreement under which the Person  maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

“Security Interest” shall have the meaning assigned to such term in
Section 2.01.

 

“Security Intermediary” shall mean (a) a clearing corporation or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

 

“Senior Collateral Agent” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Person:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States, Canada or any Province of Canada, and all extensions
or renewals thereof, including those listed on Schedule V,

 

8

--------------------------------------------------------------------------------


 

(b) all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.

 


SECTION 1.03.      RULES OF INTERPRETATION.  THE RULES OF INTERPRETATION
SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS
AGREEMENT.


 


ARTICLE II

SECURITY INTEREST


 


SECTION 2.01.      SECURITY INTEREST.


 


(A)           EACH GRANTOR HEREBY BARGAINS, SELLS, CONVEYS, ASSIGNS, SETS OVER,
MORTGAGES, PLEDGES, HYPOTHECATES AND TRANSFERS TO THE COLLATERAL AGENT, AND
HEREBY GRANTS TO THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, A SECURITY INTEREST (THE “SECURITY INTEREST”) IN ALL OF THE FOLLOWING
PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH
GRANTOR NOW HAS OR AT ANY TIME IN FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR
INTEREST (COLLECTIVELY, THE “COLLATERAL”), AS COLLATERAL SECURITY FOR THE PROMPT
AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY,
BY ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS:


 

(I)            ALL ACCOUNTS RECEIVABLE;

 

(II)           ALL CHATTEL PAPER;

 

(III)          ALL DEPOSIT ACCOUNTS;

 

(IV)          ALL DOCUMENTS;

 

(V)           ALL EQUIPMENT;

 

(VI)          ALL GENERAL INTANGIBLES;

 

(VII)         ALL INSTRUMENTS;

 

(VIII)        ALL INVENTORY;

 

(IX)           ALL CASH AND CASH ACCOUNTS;

 

(X)            ALL INVESTMENT PROPERTY;

 

(XI)           ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL;

 

(XII)          ALL FIXTURES;

 

(XIII)         ALL LETTER-OF-CREDIT RIGHTS;

 

(XIV)        ALL COMMERCIAL TORT CLAIMS LISTED ON SCHEDULE VI;

 

9

--------------------------------------------------------------------------------


 

(XV)         ALL GOODS (OTHER THAN CONSUMER GOODS AND FARM PRODUCTS); AND

 

(XVI)        TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF
ANY AND ALL OF THE FOREGOING, PROVIDED, HOWEVER, THAT COLLATERAL SHALL NOT
INCLUDE WITH RESPECT TO ANY GRANTOR, ANY ITEM OF PROPERTY TO THE EXTENT THE
GRANT BY SUCH GRANTOR OF A SECURITY INTEREST PURSUANT TO THIS AGREEMENT IN SUCH
GRANTOR’S RIGHT, TITLE AND INTEREST IN SUCH ITEM OF PROPERTY IS PROHIBITED BY AN
APPLICABLE ENFORCEABLE CONTRACTUAL OBLIGATION (INCLUDING BUT NOT LIMITED TO A
CAPITAL LEASE OBLIGATION) OR REQUIREMENT OF LAW OR WOULD GIVE ANY OTHER PERSON
THE ENFORCEABLE RIGHT TO TERMINATE ITS OBLIGATIONS WITH RESPECT TO SUCH ITEM OF
PROPERTY AND PROVIDED, FURTHER, THAT THE LIMITATION IN THE FOREGOING PROVISO
SHALL NOT AFFECT, LIMIT, RESTRICT OR IMPAIR THE GRANT BY ANY GRANTOR OF A
SECURITY INTEREST PURSUANT TO THIS AGREEMENT IN ANY MONEY OR OTHER AMOUNTS DUE
OR TO BECOME DUE UNDER ANY ACCOUNT, CONTRACT, AGREEMENT OR GENERAL INTANGIBLE.

 


(B)           EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE COLLATERAL AGENT,
IN ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE INTERCREDITOR
AGREEMENT, AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT
JURISDICTION ANY INITIAL FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL OR
ANY PART THEREOF AND AMENDMENTS THERETO THAT INDICATE THE COLLATERAL AS ALL
ASSETS OF SUCH GRANTOR, OR WORDS OF SIMILAR EFFECT, OR AS BEING OF AN EQUAL OR
LESSER SCOPE OR WITH GREATER DETAIL, AND THAT CONTAIN THE INFORMATION REQUIRED
BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF EACH APPLICABLE JURISDICTION FOR
THE FILING OF ANY FINANCING STATEMENT OR AMENDMENT, INCLUDING WHETHER SUCH
GRANTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATIONAL
IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR.  EACH GRANTOR AGREES TO PROVIDE
SUCH INFORMATION TO THE COLLATERAL AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in Canada) such documents as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest granted by each Grantor, without the signature of any
Grantor (but, prior to the occurrence of any Event of Default or Default, the
Collateral Agent shall provide notice of such filing to such Grantor), and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

 


SECTION 2.02.      NO ASSUMPTION OF LIABILITY.  THE SECURITY INTEREST IS GRANTED
AS SECURITY ONLY AND SHALL NOT SUBJECT THE COLLATERAL AGENT OR ANY OTHER SECURED
PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY OBLIGATION OR LIABILITY OF ANY
GRANTOR WITH RESPECT TO OR ARISING OUT OF THE COLLATERAL.

 

10

--------------------------------------------------------------------------------


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 


SECTION 3.01.      TITLE AND AUTHORITY.  EACH GRANTOR HAS GOOD AND VALID RIGHTS
IN AND TITLE TO THE COLLATERAL WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A
SECURITY INTEREST HEREUNDER AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE
COLLATERAL AGENT THE SECURITY INTEREST IN SUCH COLLATERAL PURSUANT HERETO AND TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, WITHOUT THE CONSENT OR APPROVAL OF ANY OTHER PERSON OTHER THAN
ANY CONSENT OR APPROVAL WHICH HAS BEEN OBTAINED OR THE FAILURE OF WHICH TO
OBTAIN COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.02.      FILINGS.


 


(A)           THE PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND
EXECUTED AND THE INFORMATION SET FORTH THEREIN IS CORRECT AND COMPLETE.  UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, AS APPLICABLE, OR OTHER APPROPRIATE
FILINGS, RECORDINGS OR REGISTRATIONS CONTAINING A DESCRIPTION OF THE COLLATERAL
HAVE BEEN DELIVERED TO THE COLLATERAL AGENT FOR FILING IN EACH GOVERNMENTAL,
MUNICIPAL OR OTHER OFFICE SPECIFIED IN SCHEDULE 6 TO THE PERFECTION CERTIFICATE,
WHICH ARE ALL THE FILINGS, RECORDINGS AND REGISTRATIONS (OTHER THAN FILINGS,
RECORDINGS AND REGISTRATIONS REQUIRED TO BE MADE IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE (OR ANY SIMILAR OFFICE
IN CANADA) IN ORDER TO PERFECT THE SECURITY INTEREST IN COLLATERAL CONSISTING OF
UNITED STATES (OR CANADIAN) PATENTS, UNITED STATES TRADEMARKS AND UNITED STATES
COPYRIGHTS) THAT ARE NECESSARY TO PUBLISH NOTICE OF AND PROTECT THE VALIDITY OF
AND TO ESTABLISH A LEGAL, VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE
COLLATERAL AGENT (FOR THE RATABLE BENEFIT OF THE SECURED PARTIES) IN RESPECT OF
ALL COLLATERAL IN WHICH THE SECURITY INTEREST MAY BE PERFECTED BY FILING,
RECORDING OR REGISTRATION IN THE UNITED STATES (OR ANY POLITICAL SUBDIVISION
THEREOF), AND NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING, RERECORDING,
REGISTRATION OR REREGISTRATION IS NECESSARY IN ANY SUCH JURISDICTION, EXCEPT AS
PROVIDED UNDER APPLICABLE LAW WITH RESPECT TO THE FILING OF CONTINUATION
STATEMENTS AND SUCH FILINGS, RECORDINGS AND REGISTRATIONS AS MAY BE NECESSARY TO
PERFECT THE SECURITY INTEREST AS A RESULT OF ANY EVENT DESCRIBED IN SECTION 5.03
OF THE CREDIT AGREEMENT.


 


(B)           EACH GRANTOR REPRESENTS AND WARRANTS THAT FULLY EXECUTED SECURITY
AGREEMENTS IN THE FORM HEREOF (OR A FULLY EXECUTED SHORT-FORM AGREEMENT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT) AND CONTAINING A
DESCRIPTION OF ALL COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY SHALL HAVE
BEEN RECEIVED AND RECORDED (I) ON OR BEFORE THE DATE OF EXECUTION OF THIS
AGREEMENT WITH RESPECT TO UNITED STATES PATENTS, UNITED STATES REGISTERED
TRADEMARKS (AND TRADEMARKS FOR WHICH UNITED STATES REGISTRATION APPLICATIONS ARE
PENDING) AND UNITED STATES REGISTERED COPYRIGHTS OWNED BY THE GRANTORS PRIOR TO
NOVEMBER 21, 2005 BY THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE AND (II) WITHIN 10 DAYS OF THE AFTER THE
EXECUTION OF THIS AGREEMENT WITH RESPECT TO UNITED STATES PATENTS, UNITED STATES
REGISTERED TRADEMARKS (AND TRADEMARKS FOR WHICH UNITED STATES REGISTRATION
APPLICATIONS ARE PENDING) AND UNITED STATES REGISTERED COPYRIGHTS BY THE UNITED
STATES PATENT AND TRADEMARK

 

11

--------------------------------------------------------------------------------


 


OFFICE AND THE UNITED STATES COPYRIGHT OFFICE ACQUIRED BY THE GRANTORS AFTER
NOVEMBER 21, 2005, IN EACH CASE PURSUANT TO 35 U.S.C. § 261, 15 U.S.C. § 1060 OR
17 U.S.C. § 205 AND THE REGULATIONS THEREUNDER (OR IN ANY SIMILAR OFFICE IN
CANADA WITHIN THE TIME PERIOD PRESCRIBED BY APPLICABLE LAW AND REGULATIONS), AS
APPLICABLE, TO PROTECT THE VALIDITY OF AND TO ESTABLISH A LEGAL, VALID AND
PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT (FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES) IN RESPECT OF ALL COLLATERAL CONSISTING OF
PATENTS, TRADEMARKS AND COPYRIGHTS IN WHICH A SECURITY INTEREST MAY BE PERFECTED
BY FILING, RECORDING OR REGISTRATION IN THE UNITED STATES OR CANADA (OR ANY
POLITICAL SUBDIVISION OF EITHER) AND NO FURTHER OR SUBSEQUENT FILING, REFILING,
RECORDING, RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY (OTHER THAN
SUCH ACTIONS AS ARE NECESSARY TO PERFECT THE SECURITY INTEREST WITH RESPECT TO
ANY COLLATERAL CONSISTING OF PATENTS, TRADEMARKS AND COPYRIGHTS (OR REGISTRATION
OR APPLICATION FOR REGISTRATION THEREOF) ACQUIRED OR DEVELOPED AFTER THE DATE
HEREOF).


 


SECTION 3.03.      VALIDITY OF SECURITY INTEREST.  THE SECURITY INTEREST
CONSTITUTES (A) A LEGAL AND VALID SECURITY INTEREST IN ALL THE COLLATERAL
SECURING THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, (B) SUBJECT TO THE
FILINGS DESCRIBED IN SECTION 3.02, A PERFECTED SECURITY INTEREST IN ALL
COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR
REGISTERING A FINANCING STATEMENT OR ANALOGOUS DOCUMENT IN THE UNITED STATES OR
CANADA (OR ANY POLITICAL SUBDIVISION OF EITHER) PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR OTHER APPLICABLE LAW IN SUCH JURISDICTIONS AND (C) A SECURITY
INTEREST THAT SHALL BE PERFECTED IN ALL COLLATERAL IN WHICH A SECURITY INTEREST
MAY BE PERFECTED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE UPON THE RECEIPT AND RECORDING OF THIS AGREEMENT
WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES
COPYRIGHT OFFICE, AS APPLICABLE, WITHIN THE PERIOD PROVIDED IN SECTION 3.02(B)
PURSUANT TO 35 U.S.C. § 261, 15 U.S.C. § 1060 OR 17 U.S.C. § 205 AND OTHERWISE
AS MAY BE REQUIRED PURSUANT TO THE LAWS OF ANY OTHER NECESSARY JURISDICTION. 
THE SECURITY INTEREST IS AND SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF THE
COLLATERAL, OTHER THAN LIENS EXPRESSLY PERMITTED TO BE PRIOR TO THE SECURITY
INTEREST PURSUANT TO SECTION 6.03 OF THE CREDIT AGREEMENT.


 


SECTION 3.04.      ABSENCE OF OTHER LIENS.  THE COLLATERAL IS OWNED BY THE
GRANTORS FREE AND CLEAR OF ANY LIEN, EXCEPT FOR LIENS EXPRESSLY PERMITTED
PURSUANT TO SECTION 6.03 OF THE CREDIT AGREEMENT.  NO GRANTOR HAS FILED OR
CONSENTED TO THE FILING OF (A) ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT
UNDER THE UNIFORM COMMERCIAL CODE OR ANY OTHER APPLICABLE LAWS COVERING ANY
COLLATERAL, (B) ANY ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR
ANY SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY COLLATERAL IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE
OR (C) ANY ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR ANY
SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY COLLATERAL WITH ANY
FOREIGN GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE, WHICH FINANCING STATEMENT OR
ANALOGOUS DOCUMENT IS STILL IN EFFECT, EXCEPT, IN EACH CASE, FOR LIENS EXPRESSLY
PERMITTED PURSUANT TO SECTION 6.03 OF THE CREDIT AGREEMENT.


 


ARTICLE IV

COVENANTS


 


SECTION 4.01.      RECORDS.  EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN COST
AND EXPENSE, SUCH COMPLETE AND ACCURATE RECORDS WITH RESPECT TO THE COLLATERAL
OWNED BY IT AS IS

 

12

--------------------------------------------------------------------------------


 


CONSISTENT WITH ITS CURRENT PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT AND
STANDARD PRACTICES USED IN INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO THOSE
IN WHICH SUCH GRANTOR IS ENGAGED, BUT IN ANY EVENT TO INCLUDE COMPLETE
ACCOUNTING RECORDS INDICATING ALL PAYMENTS AND PROCEEDS RECEIVED WITH RESPECT TO
ANY PART OF THE COLLATERAL, AND, AT SUCH TIME OR TIMES AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST, PROMPTLY TO PREPARE AND DELIVER TO THE COLLATERAL AGENT
A DULY CERTIFIED SCHEDULE OR SCHEDULES IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT SHOWING THE IDENTITY, AMOUNT AND LOCATION
OF ANY AND ALL COLLATERAL.


 


SECTION 4.02.      PROTECTION OF SECURITY.  EACH GRANTOR SHALL, AT ITS OWN COST
AND EXPENSE, TAKE ANY AND ALL ACTIONS NECESSARY TO DEFEND TITLE TO THE
COLLATERAL AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN THE COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIEN NOT
EXPRESSLY PERMITTED PURSUANT TO SECTION 6.03 OF THE CREDIT AGREEMENT.


 


SECTION 4.03.      FURTHER ASSURANCES.  EACH GRANTOR AGREES, AT ITS OWN EXPENSE,
TO EXECUTE, ACKNOWLEDGE, DELIVER AND CAUSE TO BE DULY FILED ALL SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH ACTIONS AS THE COLLATERAL AGENT, IN
ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT, MAY FROM TIME TO TIME REASONABLY REQUEST TO BETTER
ASSURE, PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND THE RIGHTS AND
REMEDIES CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES AND TAXES REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GRANTING OF
THE SECURITY INTEREST AND THE FILING OF ANY FINANCING STATEMENTS OR OTHER
DOCUMENTS IN CONNECTION HEREWITH OR THEREWITH.  IF ANY AMOUNT PAYABLE UNDER OR
IN CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY
PROMISSORY NOTE OR OTHER INSTRUMENT, SUCH NOTE OR INSTRUMENT SHALL BE
IMMEDIATELY PLEDGED AND DELIVERED TO THE COLLATERAL AGENT, DULY ENDORSED IN A
MANNER SATISFACTORY TO THE COLLATERAL AGENT.


 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II, III, IV or V or adding additional
schedules hereto to specifically identify any registered asset or item that may
constitute Copyrights, Patents or Trademarks; provided, however, that any
Grantor shall have the right, exercisable within 30 days after it has been
notified by the Collateral Agent of the specific identification of such
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.  Each Grantor agrees that it will use its best efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Collateral Agent of
the specific identification of such Collateral.

 


SECTION 4.04.      INSPECTION AND VERIFICATION.  SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 5.09 OF THE CREDIT AGREEMENT, ANY AGENT  AND SUCH PERSONS AS
SUCH AGENT MAY REASONABLY DESIGNATE SHALL HAVE THE RIGHT, AT THE GRANTORS’ OWN
COST AND EXPENSE, TO INSPECT THE COLLATERAL, ALL RECORDS RELATED THERETO (AND TO
MAKE EXTRACTS AND COPIES FROM SUCH RECORDS) AND THE PREMISES UPON WHICH ANY OF
THE COLLATERAL IS LOCATED, TO DISCUSS THE GRANTORS’ AFFAIRS WITH THE OFFICERS OF
THE GRANTORS AND THEIR INDEPENDENT ACCOUNTANTS AND TO VERIFY UNDER REASONABLE
PROCEDURES THE VALIDITY, AMOUNT, QUALITY, QUANTITY, VALUE, CONDITION AND STATUS
OF, OR ANY OTHER

 

13

--------------------------------------------------------------------------------


 


MATTER RELATING TO, THE COLLATERAL, INCLUDING, IN THE CASE OF ACCOUNTS OR
COLLATERAL IN THE POSSESSION OF ANY THIRD PARTY, BY CONTACTING ACCOUNT DEBTORS
OR THE THIRD PERSON POSSESSING SUCH COLLATERAL FOR THE PURPOSE OF MAKING SUCH A
VERIFICATION.  THE AGENTS SHALL HAVE THE ABSOLUTE RIGHT TO SHARE ANY INFORMATION
IT GAINS FROM SUCH INSPECTION OR VERIFICATION WITH ANY SECURED PARTY (IT BEING
UNDERSTOOD THAT ANY SUCH INFORMATION SHALL BE DEEMED TO BE “INFORMATION” SUBJECT
TO THE PROVISIONS OF SECTION 10.12 OF THE CREDIT AGREEMENT).


 


SECTION 4.05.      TAXES; ENCUMBRANCES.  IN ACCORDANCE WITH, AND TO THE EXTENT
CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, AT ITS OPTION, THE
COLLATERAL AGENT MAY DISCHARGE PAST DUE TAXES, ASSESSMENTS, CHARGES, FEES,
LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT ANY TIME LEVIED OR PLACED ON
THE COLLATERAL AND NOT PERMITTED PURSUANT TO SECTION 6.03 OF THE CREDIT
AGREEMENT, AND MAY PAY FOR THE MAINTENANCE AND PRESERVATION OF THE COLLATERAL TO
THE EXTENT ANY GRANTOR FAILS TO DO SO AS REQUIRED BY THE CREDIT AGREEMENT OR
THIS AGREEMENT, AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO REIMBURSE THE
COLLATERAL AGENT ON DEMAND FOR ANY PAYMENT MADE OR ANY EXPENSE INCURRED BY THE
COLLATERAL AGENT PURSUANT TO THE FOREGOING AUTHORIZATION; PROVIDED, HOWEVER,
THAT NOTHING IN THIS SECTION 4.05 SHALL BE INTERPRETED AS EXCUSING ANY GRANTOR
FROM THE PERFORMANCE OF, OR IMPOSING ANY OBLIGATION ON THE COLLATERAL AGENT OR
ANY SECURED PARTY TO CURE OR PERFORM, ANY COVENANTS OR OTHER PROMISES OF ANY
GRANTOR WITH RESPECT TO TAXES, ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES AND MAINTENANCE AS SET FORTH HEREIN OR IN THE
OTHER LOAN DOCUMENTS.


 


SECTION 4.06.      ASSIGNMENT OF SECURITY INTEREST.  IF AT ANY TIME ANY GRANTOR
SHALL TAKE A SECURITY INTEREST IN ANY PROPERTY OF AN ACCOUNT DEBTOR OR ANY OTHER
PERSON TO SECURE PAYMENT AND PERFORMANCE OF AN ACCOUNT, SUCH GRANTOR SHALL
PROMPTLY ASSIGN SUCH SECURITY INTEREST TO THE COLLATERAL AGENT.  SUCH ASSIGNMENT
NEED NOT BE FILED OF PUBLIC RECORD UNLESS NECESSARY TO CONTINUE THE PERFECTED
STATUS OF THE SECURITY INTEREST AGAINST CREDITORS OF AND TRANSFEREES FROM THE
ACCOUNT DEBTOR OR OTHER PERSON GRANTING THE SECURITY INTEREST.


 


SECTION 4.07.      CONTINUING OBLIGATIONS OF THE GRANTORS.  EACH GRANTOR SHALL
REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT, AGREEMENT OR INSTRUMENT
RELATING TO THE COLLATERAL, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
THEREOF, AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COLLATERAL AGENT AND THE SECURED PARTIES FROM AND AGAINST ANY AND
ALL LIABILITY FOR SUCH PERFORMANCE.


 


SECTION 4.08.      USE AND DISPOSITION OF COLLATERAL.  NONE OF THE GRANTORS
SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE OR HYPOTHECATION OF THE
COLLATERAL OR SHALL GRANT ANY OTHER LIEN IN RESPECT OF THE COLLATERAL, EXCEPT AS
EXPRESSLY PERMITTED BY SECTION 6.03 OF THE CREDIT AGREEMENT.  UNLESS AND (IN
ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT) UNTIL THE COLLATERAL AGENT SHALL NOTIFY THE GRANTORS
THAT (I) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
(II) DURING THE CONTINUANCE THEREOF THE GRANTORS SHALL NOT SELL, CONVEY, LEASE,
ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY COLLATERAL (WHICH NOTICE MAY BE
GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED IN WRITING), THE GRANTORS MAY USE AND
DISPOSE OF THE COLLATERAL IN ANY LAWFUL MANNER NOT INCONSISTENT WITH THE
PROVISIONS OF THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR AGREES THAT IT
SHALL NOT PERMIT ANY INVENTORY TO BE IN THE POSSESSION OR CONTROL OF ANY
WAREHOUSEMAN, BAILEE, AGENT OR PROCESSOR AT ANY TIME,

 

14

--------------------------------------------------------------------------------


 


OTHER THAN INVENTORY THAT IS IN TRANSIT BY ANY MEANS, UNLESS SUCH WAREHOUSEMAN,
BAILEE, AGENT OR PROCESSOR SHALL HAVE BEEN NOTIFIED OF THE SECURITY INTEREST AND
EACH GRANTOR SHALL USE ITS BEST EFFORTS TO OBTAIN A WRITTEN AGREEMENT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT TO HOLD THE
INVENTORY SUBJECT TO THE SECURITY INTEREST AND THE INSTRUCTIONS OF THE
COLLATERAL AGENT AND TO WAIVE AND RELEASE ANY LIEN HELD BY IT WITH RESPECT TO
SUCH INVENTORY, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE.


 


SECTION 4.09.      LIMITATION ON MODIFICATION OF ACCOUNTS.  NONE OF THE GRANTORS
WILL, WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT, GRANT ANY EXTENSION
OF THE TIME OF PAYMENT OF ANY OF THE ACCOUNTS RECEIVABLE, COMPROMISE, COMPOUND
OR SETTLE THE SAME FOR LESS THAN THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR
PARTLY, ANY PERSON LIABLE FOR THE PAYMENT THEREOF OR ALLOW ANY CREDIT OR
DISCOUNT WHATSOEVER THEREON, OTHER THAN EXTENSIONS, CREDITS, DISCOUNTS,
COMPROMISES OR SETTLEMENTS GRANTED OR MADE IN THE ORDINARY COURSE OF BUSINESS
AND CONSISTENT WITH ITS CURRENT PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT
AND STANDARD PRACTICES USED IN INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO
THOSE IN WHICH SUCH GRANTOR IS ENGAGED.


 


SECTION 4.10.      INSURANCE.  THE GRANTORS, AT THEIR OWN EXPENSE, SHALL
MAINTAIN OR CAUSE TO BE MAINTAINED INSURANCE COVERING PHYSICAL LOSS OR DAMAGE TO
THE INVENTORY AND EQUIPMENT IN ACCORDANCE WITH SECTION 5.07 OF THE CREDIT
AGREEMENT.  SUBJECT TO THE INTERCREDITOR AGREEMENT, EACH GRANTOR IRREVOCABLY
MAKES, CONSTITUTES AND APPOINTS THE COLLATERAL AGENT (AND ALL OFFICERS,
EMPLOYEES OR AGENTS DESIGNATED BY THE COLLATERAL AGENT) AS SUCH GRANTOR’S TRUE
AND LAWFUL AGENT (AND ATTORNEY-IN-FACT) FOR THE PURPOSE, DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, OF MAKING, SETTLING AND ADJUSTING CLAIMS IN RESPECT OF
COLLATERAL UNDER POLICIES OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON
ANY CHECK, DRAFT, INSTRUMENT OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH
POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND DECISIONS WITH
RESPECT THERETO.  SUBJECT TO THE INTERCREDITOR AGREEMENT, IN THE EVENT THAT ANY
GRANTOR AT ANY TIME OR TIMES SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED HEREBY OR TO PAY ANY PREMIUM IN WHOLE OR PART
RELATING THERETO, THE COLLATERAL AGENT MAY, WITHOUT WAIVING OR RELEASING ANY
OBLIGATION OR LIABILITY OF THE GRANTORS HEREUNDER OR ANY EVENT OF DEFAULT, IN
ITS SOLE DISCRETION, OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH
PREMIUM AND TAKE ANY OTHER ACTIONS WITH RESPECT THERETO AS THE COLLATERAL AGENT
DEEMS REASONABLY ADVISABLE.  SUBJECT TO THE INTERCREDITOR AGREEMENT, ALL SUMS
DISBURSED BY THE COLLATERAL AGENT IN CONNECTION WITH THIS SECTION 4.10,
INCLUDING REASONABLE ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND OTHER CHARGES
RELATING THERETO, SHALL BE PAYABLE, UPON DEMAND, BY THE GRANTORS TO THE
COLLATERAL AGENT  AND SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY.


 


SECTION 4.11.      LEGEND.  EACH GRANTOR SHALL LEGEND, IN FORM AND MANNER
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, ITS ACCOUNTS RECEIVABLE AND ITS
BOOKS, RECORDS AND DOCUMENTS EVIDENCING OR PERTAINING THERETO WITH AN
APPROPRIATE REFERENCE TO THE FACT THAT SUCH ACCOUNTS RECEIVABLE HAVE BEEN
ASSIGNED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES AND THAT
THE COLLATERAL AGENT HAS A SECURITY INTEREST THEREIN.


 


SECTION 4.12.      COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT
COLLATERAL.


 


(A)           EACH GRANTOR AGREES THAT IT WILL NOT, NOR WILL IT PERMIT ANY OF
ITS LICENSEES TO, DO ANY ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT WHICH IS
MATERIAL TO THE CONDUCT OF SUCH

 

15

--------------------------------------------------------------------------------


 


GRANTOR’S BUSINESS MAY BECOME INVALIDATED OR DEDICATED TO THE PUBLIC, AND
AGREES, TO THE EXTENT PRACTICABLE, THAT IT SHALL CONTINUE TO MARK ANY PRODUCTS
COVERED BY A PATENT WITH THE RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT
TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.


 


(B)           EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES) WILL, FOR EACH TRADEMARK MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S
BUSINESS, (I) MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF
ABANDONMENT OR INVALIDITY FOR NON-USE, (II) MAINTAIN THE QUALITY OF PRODUCTS AND
SERVICES OFFERED UNDER SUCH TRADEMARK, (III) DISPLAY SUCH TRADEMARK WITH NOTICE
OF FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT NECESSARY AND SUFFICIENT TO
ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE LAW AND (IV) NOT
KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH TRADEMARK IN VIOLATION OF ANY
THIRD PARTY RIGHTS.


 


(C)           EACH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL, FOR EACH
WORK COVERED BY A MATERIAL COPYRIGHT, CONTINUE TO PUBLISH, REPRODUCE, DISPLAY,
ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT NOTICE AS NECESSARY AND
SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE
COPYRIGHT LAWS.


 


(D)           EACH GRANTOR SHALL NOTIFY THE COLLATERAL AGENT PROMPTLY IF IT
KNOWS THAT ANY PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE CONDUCT OF ITS
BUSINESS MAY BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY
ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE OR UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE IN
CANADA) REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY PATENT, TRADEMARK OR
COPYRIGHT, ITS RIGHT TO REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(E)           IN NO EVENT SHALL ANY GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR ANY PATENT, TRADEMARK OR
COPYRIGHT (OR FOR THE REGISTRATION OF ANY TRADEMARK OR COPYRIGHT) WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY
OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES OR ANY
SIMILAR OFFICE IN CANADA, UNLESS IT (I) IN THE CASE OF ANY PATENT OR TRADEMARK,
PROMPTLY INFORMS THE COLLATERAL AGENT AND (II) IN THE CASE OF ANY COPYRIGHT,
GIVES FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE THEREOF TO THE COLLATERAL
AGENT, AND, IN ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF
THE INTERCREDITOR AGREEMENT, UPON REQUEST OF THE COLLATERAL AGENT, EXECUTES AND
DELIVERS ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE
COLLATERAL AGENT MAY REQUEST TO EVIDENCE THE COLLATERAL AGENT’S SECURITY
INTEREST IN SUCH PATENT, TRADEMARK OR COPYRIGHT, AND, IN ACCORDANCE WITH, AND TO
THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, EACH
GRANTOR HEREBY APPOINTS THE COLLATERAL AGENT AS ITS ATTORNEY-IN-FACT TO EXECUTE
AND FILE SUCH WRITINGS FOR THE FOREGOING PURPOSES (AND, PRIOR TO THE OCCURRENCE
OF ANY EVENT OF DEFAULT OR DEFAULT, SUCH GRANTOR SHALL BE NOTIFIED OF SUCH
FILING), ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH
POWER, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE.


 


(F)            EACH GRANTOR WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT
WITH THE PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR AGENCY IN ANY
POLITICAL SUBDIVISION OF THE UNITED STATES OR ANY

 

16

--------------------------------------------------------------------------------


 


SIMILAR OFFICE IN CANADA, TO MAINTAIN AND PURSUE EACH MATERIAL APPLICATION
RELATING TO THE PATENTS, TRADEMARKS AND/OR COPYRIGHTS (AND TO OBTAIN THE
RELEVANT GRANT OR REGISTRATION) AND TO MAINTAIN EACH ISSUED PATENT AND EACH
REGISTRATION OF THE TRADEMARKS AND COPYRIGHTS THAT IS MATERIAL TO THE CONDUCT OF
ANY GRANTOR’S BUSINESS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL,
AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE
FEES, AND, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OPPOSITION,
INTERFERENCE AND CANCELATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(G)           IN THE EVENT THAT ANY GRANTOR HAS REASON TO BELIEVE THAT ANY
COLLATERAL CONSISTING OF A PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE
CONDUCT OF ANY GRANTOR’S BUSINESS HAS BEEN OR IS ABOUT TO BE INFRINGED,
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR PROMPTLY SHALL NOTIFY
THE COLLATERAL AGENT AND SHALL, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT,
PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY
AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND TAKE
SUCH OTHER ACTIONS AS ARE APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH
COLLATERAL.


 


(H)           UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL USE ITS REASONABLE BEST EFFORTS TO OBTAIN ALL REQUISITE CONSENTS
OR APPROVALS BY THE LICENSOR OF EACH COPYRIGHT LICENSE, PATENT LICENSE OR
TRADEMARK LICENSE TO EFFECT THE ASSIGNMENT OF ALL OF SUCH GRANTOR’S RIGHT, TITLE
AND INTEREST THEREUNDER TO THE COLLATERAL AGENT OR THEIR DESIGNEES FOR THE
BENEFIT OF THE SECURED PARTIES IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT.


 


SECTION 4.13.      DEPOSIT ACCOUNTS.  EACH GRANTOR WILL, ON OR BEFORE THE
EFFECTIVE DATE, ENTER INTO CONTROL AGREEMENTS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT WITH EACH DEPOSITORY BANK (OTHER THAN THE
COLLATERAL AGENT) WITH WHICH IT MAINTAINS ANY DEPOSIT ACCOUNTS (OTHER THAN,
PRIOR TO THE 2004 NOTES FIRST LIEN TRANSITION DATE, THE NOTES COLLATERAL ACCOUNT
(EACH AS DEFINED IN THE INTERCREDITOR AGREEMENT)) AND THEREAFTER SHALL CAUSE ALL
CASH HELD BY SUCH GRANTOR (OTHER THAN, PRIOR TO THE 2004 NOTES FIRST LIEN
TRANSITION DATE, CASH HELD BY SUCH GRANTOR IN A NOTES COLLATERAL ACCOUNT IN
ACCORDANCE WITH THE TERMS OF THE 2004 INDENTURE (AS IN EFFECT ON THE DATE
HEREOF) TO BE MAINTAINED IN SUCH ACCOUNTS.


 


SECTION 4.14.      COMMERCIAL TORT CLAIMS.  IF ANY GRANTOR SHALL AT ANY TIME
HOLD OR ACQUIRE A COMMERCIAL TORT CLAIM IN AN AMOUNT REASONABLY ESTIMATED TO
EXCEED $1,000,000, THE GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT
THEREOF IN A WRITING SIGNED BY SUCH GRANTOR INCLUDING A SUMMARY DESCRIPTION OF
SUCH CLAIM AND GRANT TO THE COLLATERAL AGENT IN SUCH WRITING A SECURITY INTEREST
THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH
SUCH WRITING TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT.


 


SECTION 4.15.      ELECTRONIC CHATTEL PAPER AND TRANSFERABLE RECORDS.  IF ANY
GRANTOR AT ANY TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL
PAPER OR ANY “TRANSFERABLE RECORD,” AS THAT TERM IS DEFINED IN SECTION 201 OF
THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN
SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY
RELEVANT JURISDICTION, IN AN AMOUNT EXCEEDING $1,000,000 SUCH GRANTOR SHALL
PROMPTLY NOTIFY THE COLLATERAL AGENT THEREOF AND, AT THE REQUEST OF THE
COLLATERAL AGENT, SHALL TAKE SUCH ACTION AS THE COLLATERAL AGENT  MAY REASONABLY
REQUEST TO VEST IN THE COLLATERAL AGENT CONTROL UNDER NY UCC SECTION 9-105 OF
SUCH ELECTRONIC CHATTEL PAPER OR CONTROL UNDER SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR, AS THE

 

17

--------------------------------------------------------------------------------


 


CASE MAY BE, SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS SO IN
EFFECT IN SUCH JURISDICTION, OF SUCH TRANSFERABLE RECORD.  THE COLLATERAL AGENT
AGREES WITH SUCH GRANTOR THAT THE COLLATERAL AGENT WILL ARRANGE, PURSUANT TO
PROCEDURES REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND SO LONG AS SUCH
PROCEDURES WILL NOT RESULT IN THE COLLATERAL AGENT’S LOSS OF CONTROL, FOR THE
GRANTOR TO MAKE ALTERATIONS TO THE ELECTRONIC CHATTEL PAPER OR TRANSFERABLE
RECORD PERMITTED UNDER NY UCC SECTION 9-105 OR, AS THE CASE MAY BE, SECTION 201
OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR
SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT FOR A PARTY IN CONTROL TO
ALLOW WITHOUT LOSS OF CONTROL, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY SUCH GRANTOR
WITH RESPECT TO SUCH ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD.


 


SECTION 4.16.      LETTER-OF-CREDIT RIGHTS.  IF ANY GRANTOR IS AT ANY TIME A
BENEFICIARY UNDER A LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF SUCH
GRANTOR IN AN AMOUNT EXCEEDING $1,000,000, SUCH GRANTOR SHALL PROMPTLY NOTIFY
THE COLLATERAL AGENT THEREOF AND, AT THE REQUEST AND OPTION OF THE COLLATERAL
AGENT, SUCH GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, EITHER (I) ARRANGE FOR THE
ISSUER AND ANY CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO
THE COLLATERAL AGENT OF THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT
OR (II) ARRANGE FOR THE COLLATERAL AGENT TO BECOME THE TRANSFEREE BENEFICIARY OF
THE LETTER OF CREDIT, WITH THE COLLATERAL AGENT AGREEING, IN EACH CASE, THAT THE
PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE PAID TO THE
APPLICABLE GRANTOR UNLESS AN EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING.


 


ARTICLE V

COLLECTIONS


 


SECTION 5.01.      CASH MANAGEMENT ACCOUNTS.   (A)  EACH GRANTOR WILL ESTABLISH
AND MAINTAIN, ON OR BEFORE THE EFFECTIVE DATE, (I) ONE CASH CONCENTRATION
ACCOUNT AND (II) ONE OR MORE COLLECTION DEPOSIT ACCOUNTS, IN THE CASE OF THIS
CLAUSE (II), WITH THE COLLATERAL AGENT OR WITH ANY FINANCIAL INSTITUTION
SELECTED BY SUCH GRANTOR THAT (A) IS REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT AND (B) ENTERS INTO A COLLECTION DEPOSIT LETTER AGREEMENT WITH RESPECT TO
THE COLLECTION DEPOSIT ACCOUNTS OF SUCH GRANTOR WITH SUCH FINANCIAL
INSTITUTION.  EACH FINANCIAL INSTITUTION WITH WHICH A COLLECTION DEPOSIT ACCOUNT
IS MAINTAINED IS REFERRED TO HEREIN AS A “COLLECTION DEPOSIT BANK”.


 


 (B)          EACH GRANTOR, COMMENCING ON THE EFFECTIVE DATE, WILL DEPOSIT ON
EACH BUSINESS DAY ALL DAILY RECEIPTS INTO EITHER (I) A COLLECTION DEPOSIT
ACCOUNT OR (II) A CASH CONCENTRATION ACCOUNT.  EACH GRANTOR SHALL USE ALL
REASONABLE EFFORTS TO PREVENT ANY FUNDS THAT ARE NOT DAILY RECEIPTS FROM BEING
DEPOSITED INTO, OR OTHERWISE COMMINGLED WITH, THE FUNDS HELD IN THE COLLECTION
DEPOSIT ACCOUNTS OR THE CASH CONCENTRATION ACCOUNTS.


 


(C)           ON EACH BUSINESS DAY, ALL COLLECTED FUNDS ON DEPOSIT IN EACH
COLLECTION DEPOSIT ACCOUNT WILL BE TRANSFERRED TO THE APPLICABLE CASH
CONCENTRATION ACCOUNT TO THE EXTENT PROVIDED IN THE APPLICABLE COLLECTION
DEPOSIT LETTER AGREEMENT.


 


(D)           ON EACH BUSINESS DAY, ALL COLLECTED FUNDS ON DEPOSIT IN THE CASH
CONCENTRATION ACCOUNTS WILL BE TRANSFERRED TO THE COLLATERAL PROCEEDS ACCOUNT TO
BE APPLIED BY

 

18

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWERS, TO PREPAY REVOLVING LOANS,
SWINGLINE LOANS AND PROTECTIVE ADVANCES IN THE MANNER PROVIDED IN SECTION 2.10
OF THE CREDIT AGREEMENT, UNTIL ALL OUTSTANDING SWINGLINE LOANS AND REVOLVING
BORROWINGS HAVE BEEN REPAID, AND THEREAFTER TO BE TRANSFERRED TO THE GENERAL
FUNDS ACCOUNT, SUBJECT TO PARAGRAPH (F) BELOW.


 


 (E)          NO GRANTOR SHALL HAVE ANY CONTROL OVER, OR ANY RIGHT OR POWER TO
WITHDRAW ANY FUNDS ON DEPOSIT IN, ANY COLLECTION DEPOSIT ACCOUNT OR CASH
CONCENTRATION ACCOUNT; PROVIDED, HOWEVER, THAT ANY GRANTOR MAY INSTRUCT ANY
COLLECTION DEPOSIT BANK TO WITHDRAW FUNDS FROM ITS COLLECTION DEPOSIT ACCOUNT TO
HONOR ACH INSTRUCTIONS OF SUCH GRANTOR TO TRANSFER FUNDS TO THE CASH
CONCENTRATION ACCOUNT.  THE PARENT BORROWER MAY AT ANY TIME WITHDRAW ANY FUNDS
CONTAINED IN THE GENERAL FUNDS ACCOUNT FOR USE, SUBJECT TO THE PROVISIONS OF THE
CREDIT AGREEMENT, FOR GENERAL CORPORATE PURPOSES.


 


(F)            UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ANY FUNDS HELD IN THE COLLECTION DEPOSIT ACCOUNTS, THE CASH
CONCENTRATION ACCOUNTS OR THE COLLATERAL PROCEEDS ACCOUNT MAY BE APPLIED AS
PROVIDED IN SECTION 2.17(B) OF THE CREDIT AGREEMENT SO LONG AS AN EVENT OF
DEFAULT IS CONTINUING.  THE COLLATERAL AGENT WILL NOT BE REQUIRED TO TRANSFER
ANY FUNDS FROM THE COLLATERAL PROCEEDS ACCOUNT TO THE GENERAL FUNDS ACCOUNT
UNTIL ALL EVENTS OF DEFAULT ARE CURED OR WAIVED.


 


(G)           ALL PAYMENTS BY ANY GRANTOR INTO ANY COLLECTION DEPOSIT ACCOUNT OR
CASH CONCENTRATION ACCOUNT PURSUANT TO THIS ARTICLE V, WHETHER IN THE FORM OF
CASH, CHECKS, NOTES, DRAFTS, BILLS OF EXCHANGE, MONEY ORDERS OR OTHERWISE, SHALL
BE DEPOSITED IN THE RELEVANT COLLECTION DEPOSIT ACCOUNT OR CASH CONCENTRATION
ACCOUNT IN PRECISELY THE FORM IN WHICH RECEIVED (BUT WITH ANY ENDORSEMENTS OF
SUCH GRANTOR NECESSARY FOR DEPOSIT OR COLLECTION), AND UNTIL THEY ARE SO
DEPOSITED SUCH PAYMENTS SHALL BE HELD IN TRUST BY SUCH GRANTOR FOR AND AS THE
PROPERTY OF THE COLLATERAL AGENT.


 


SECTION 5.02.      COLLECTIONS.   (A)  EACH GRANTOR AGREES PROMPTLY TO NOTIFY
AND DIRECT EACH ACCOUNT DEBTOR AND EVERY OTHER PERSON OBLIGATED TO MAKE PAYMENTS
WITH RESPECT TO THE ACCOUNTS RECEIVABLE OR INVENTORY TO MAKE ALL SUCH PAYMENTS
DIRECTLY TO A COLLECTION DEPOSIT ACCOUNT OR THE APPLICABLE CASH CONCENTRATION
ACCOUNT (SUBJECT TO THE PROVISO IN THE FOLLOWING SENTENCE).  EACH GRANTOR SHALL
USE ALL REASONABLE EFFORTS TO CAUSE EACH ACCOUNT DEBTOR AND EVERY OTHER PERSON
IDENTIFIED IN THE PRECEDING SENTENCE TO MAKE ALL PAYMENTS WITH RESPECT TO THE
ACCOUNTS RECEIVABLE OR INVENTORY EITHER DIRECTLY TO A COLLECTION DEPOSIT ACCOUNT
OR A CASH CONCENTRATION ACCOUNT; PROVIDED THAT CREDIT CARD PAYMENTS SHALL BE
MADE DIRECTLY TO THE CASH CONCENTRATION ACCOUNT.


 


(B)           IN THE EVENT THAT A GRANTOR DIRECTLY RECEIVES ANY DAILY RECEIPTS,
NOTWITHSTANDING THE ARRANGEMENTS FOR PAYMENT DIRECTLY INTO THE COLLECTION
DEPOSIT ACCOUNTS PURSUANT TO SECTION 5.02, SUCH REMITTANCES SHALL BE HELD FOR
THE BENEFIT OF THE COLLATERAL AGENT AND THE SECURED PARTIES AND SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR, SUBJECT TO THE SECURITY INTEREST
GRANTED HEREBY, AND SUCH GRANTOR SHALL CAUSE SUCH REMITTANCES AND PAYMENTS TO BE
DEPOSITED INTO A COLLECTION DEPOSIT ACCOUNT OR A CASH CONCENTRATION ACCOUNT, AS
APPLICABLE, AS SOON AS PRACTICABLE AFTER SUCH GRANTOR’S RECEIPT THEREOF.

 

19

--------------------------------------------------------------------------------


 


(C)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, NO
GRANTOR SHALL, UNDER ANY CIRCUMSTANCES WHATSOEVER, CHANGE THE GENERAL
INSTRUCTIONS GIVEN TO ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED TO MAKE
PAYMENTS WITH RESPECT TO THE ACCOUNTS RECEIVABLE OR INVENTORY REGARDING THE
DEPOSIT OF PAYMENTS WITH RESPECT TO THE ACCOUNTS RECEIVABLE OR INVENTORY IN A
COLLECTION DEPOSIT ACCOUNT OR A CASH CONCENTRATION ACCOUNT, AS APPLICABLE.  EACH
GRANTOR SHALL, AND THE COLLATERAL AGENT HEREBY AUTHORIZES EACH GRANTOR TO,
ENFORCE AND COLLECT ALL AMOUNTS OWING WITH RESPECT TO THE ACCOUNTS RECEIVABLE OR
INVENTORY FOR THE BENEFIT AND ON BEHALF OF THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES; PROVIDED, HOWEVER, THAT SUCH PRIVILEGE MAY AT THE OPTION OF THE
COLLATERAL AGENT BE TERMINATED UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT.


 


ARTICLE VI

POWER OF ATTORNEY


 

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent ) as
such Grantor’s true and lawful agent and attorney-in-fact, and in such capacity
the Collateral Agent shall have the right, with power of substitution for each
Grantor and in each Grantor’s name or otherwise, for the use and benefit of the
Collateral Agent and the Secured Parties, upon the occurrence and during the
continuance of an Event of Default (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent or
any Secured Party to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any Secured Party with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of any Grantor or (unless such action is the result of gross
negligence or willful misconduct) to any claim or action against the Collateral
Agent or any Secured Party.  It is understood and agreed that the appointment of
the Collateral Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and is irrevocable.  The
provisions of this Section shall in no event relieve any Grantor of any of its
obligations hereunder or under any other Loan Document with

 

20

--------------------------------------------------------------------------------


 

respect to the Collateral or any part thereof or impose any obligation on the
Collateral Agent or any Secured Party to proceed in any particular manner with
respect to the Collateral or any part thereof, or in any way limit the exercise
by the Collateral Agent or any Secured Party of any other or further right which
it may have on the date of this Agreement or hereafter, whether hereunder, under
any other Loan Document, by law or otherwise.

 

Notwithstanding anything in this Article VI to the contrary, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Article VI unless it does so in accordance with, and to the
extent consistent with, the Intercreditor Agreement.

 


ARTICLE VII

REMEDIES


 


SECTION 7.01.      REMEDIES UPON DEFAULT.  IN ACCORDANCE WITH, AND TO THE EXTENT
CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO
DELIVER EACH ITEM OF COLLATERAL TO THE COLLATERAL AGENT ON DEMAND, AND IT IS
AGREED THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE
FOLLOWING ACTIONS AT THE SAME OR DIFFERENT TIMES:  (A) WITH RESPECT TO ANY
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE THE SECURITY
INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH
COLLATERAL BY THE APPLICABLE GRANTORS TO THE COLLATERAL AGENT, OR TO LICENSE OR
SUBLICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON AN EXCLUSIVE
OR NON-EXCLUSIVE BASIS, ANY SUCH COLLATERAL THROUGHOUT THE WORLD ON SUCH TERMS
AND CONDITIONS AND IN SUCH MANNER AS THE COLLATERAL AGENT SHALL DETERMINE (OTHER
THAN IN VIOLATION OF ANY THEN-EXISTING LICENSING OR CONTRACTUAL ARRANGEMENTS TO
THE EXTENT THAT WAIVERS CANNOT BE OBTAINED), AND (B) WITH OR WITHOUT LEGAL
PROCESS AND WITH OR WITHOUT PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE
POSSESSION OF THE COLLATERAL AND WITHOUT LIABILITY FOR TRESPASS TO ENTER ANY
PREMISES WHERE THE COLLATERAL MAY BE LOCATED FOR THE PURPOSE OF TAKING
POSSESSION OF OR REMOVING THE COLLATERAL AND, GENERALLY, TO EXERCISE ANY AND ALL
RIGHTS AFFORDED TO A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OR OTHER
APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN ACCORDANCE
WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR
AGREEMENT, EACH GRANTOR AGREES THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT,
SUBJECT TO THE MANDATORY REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE
DISPOSE OF ALL OR ANY PART OF THE COLLATERAL, AT PUBLIC OR PRIVATE SALE OR AT
ANY BROKER’S BOARD OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR
FUTURE DELIVERY AS THE COLLATERAL AGENT SHALL DEEM APPROPRIATE.  THE COLLATERAL
AGENT SHALL BE AUTHORIZED AT ANY SUCH SALE (IF IT DEEMS IT ADVISABLE TO DO SO)
TO RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT
AND AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD.  EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE
PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY
GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL
RIGHTS OF REDEMPTION, STAY AND APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT
ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.

 

21

--------------------------------------------------------------------------------


 

The Collateral Agent shall give the Grantors 10 days’ prior written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the NY UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral.  Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.  As an alternative to exercising
the power of sale herein conferred upon it, in accordance with, and to the
extent consistent with, the terms of the Intercreditor Agreement, the Collateral
Agent may proceed by a suit or suits at law or in equity to foreclose this
Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

 


SECTION 7.02.      STANDSTILL AND ENFORCEMENT RIGHTS OF THE DOMESTIC B AGENT AND
THE DOMESTIC B LENDERS.  NOTWITHSTANDING ANY RIGHTS OR REMEDIES AVAILABLE TO THE
SECURED PARTIES, UNDER ANY OF THE LOAN DOCUMENTS, APPLICABLE LAW OR OTHERWISE,
PRIOR TO THE MATURITY DATE, THE DOMESTIC B AGENT AND THE DOMESTIC B LENDERS
SHALL NOT EXERCISE ANY LIEN ENFORCEMENT ACTION WITH RESPECT TO ANY COLLATERAL OR
EXERCISE ANY REMEDIES WITH RESPECT THERETO (INCLUDING, BY SETOFF OR NOTIFICATION
OF ACCOUNT DEBTORS) OR COMMENCE ANY LEGAL PROCEEDINGS AGAINST OR WITH RESPECT TO
ANY COLLATERAL TO FACILITATE A LIEN ENFORCEMENT ACTION; PROVIDED, THAT

 

22

--------------------------------------------------------------------------------


 


(I) IF THE DOMESTIC B AGENT DETERMINES IN ITS COMMERCIALLY REASONABLE JUDGMENT
THAT EXIGENT CIRCUMSTANCES EXIST WITH RESPECT TO THE OBLIGATIONS OWING TO THE
DOMESTIC B LENDERS OR THE COLLATERAL, THE DOMESTIC B AGENT MAY INSTRUCT THE
COLLATERAL AGENT TO TAKE ANY ACTION TO ENFORCE ITS LIENS ON THE COLLATERAL, OR
(II) ABSENT THE EXISTENCE OF ANY EXIGENT CIRCUMSTANCES, UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT (A) THE DOMESTIC B AGENT MAY
INSTRUCT THE ADMINISTRATIVE  AGENT TO ACCELERATE (TO THE EXTENT NOT ALREADY DUE)
ALL INDEBTEDNESS OF THE BORROWERS THEREUNDER AND (B) COMMENCING 120 DAYS AFTER
THE RECEIPT BY THE ADMINISTRATIVE AGENT OF THE DEMAND TO SO ACCELERATE (OR THE
EARLIER ACCELERATION OF THE LOANS), THE DOMESTIC B AGENT MAY INSTRUCT THE
COLLATERAL AGENT TO TAKE ANY ACTION TO ENFORCE ITS LIENS ON THE COLLATERAL, BUT
IN ANY SUCH CASE, THE DOMESTIC B AGENT MAY ONLY MAKE SUCH DEMAND TO THE
COLLATERAL AGENT IF THE COLLATERAL AGENT IS NOT ITSELF DILIGENTLY PURSUING IN
GOOD FAITH THE EXERCISE OF ITS ENFORCEMENT RIGHTS OR REMEDIES AGAINST, OR
DILIGENTLY IN GOOD FAITH ATTEMPTING TO VACATE ANY STAY OR ENFORCEMENT OF ITS
LIENS ON SUCH COLLATERAL.  NOTHING CONTAINED IN THIS SECTION 7.02 SHALL RESTRICT
THE DOMESTIC B AGENT FROM ENGAGING CONSULTANTS AND PERFORMING AUDITS,
EXAMINATIONS, AND APPRAISALS OF THE COLLATERAL IN ADVANCE OF TAKING ANY LIEN
ENFORCEMENT ACTION.


 


SECTION 7.03.      GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.  IN ACCORDANCE
WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR
AGREEMENT, FOR THE PURPOSE OF ENABLING THE COLLATERAL AGENT TO EXERCISE RIGHTS
AND REMEDIES UNDER THIS ARTICLE AT SUCH TIME AS THE COLLATERAL AGENT SHALL BE
LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY
GRANTS TO THE COLLATERAL AGENT AN IRREVOCABLE, NON-EXCLUSIVE LICENSE
(EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS)
TO THE EXTENT THAT SUCH LICENSE DOES NOT VIOLATE ANY THEN EXISTING LICENSING
ARRANGEMENTS (TO THE EXTENT THAT WAIVERS CANNOT BE OBTAINED) TO USE, LICENSE OR
SUB-LICENSE ANY OF THE COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY NOW OWNED
OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME MAY BE LOCATED, AND
INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE
LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE AND
PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF AND SUFFICIENT RIGHTS OF
QUALITY CONTROL IN FAVOR OF GRANTOR TO AVOID THE INVALIDATION OF THE TRADEMARKS
SUBJECT TO THE LICENSE.  THE USE OF SUCH LICENSE BY THE COLLATERAL AGENT SHALL
BE EXERCISED, AT THE OPTION OF THE COLLATERAL AGENT, UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT; PROVIDED THAT ANY LICENSE,
SUB-LICENSE OR OTHER TRANSACTION ENTERED INTO BY THE COLLATERAL AGENT IN
ACCORDANCE HEREWITH SHALL BE BINDING UPON THE GRANTORS NOTWITHSTANDING ANY
SUBSEQUENT CURE OF AN EVENT OF DEFAULT.


 


ARTICLE VIII

MISCELLANEOUS


 


SECTION 8.01.      NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL
(EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS
PROVIDED IN SECTION 10.01 OF THE CREDIT AGREEMENT.  ALL COMMUNICATIONS AND
NOTICES HEREUNDER TO ANY GRANTOR SHALL BE GIVEN TO IT AT ITS ADDRESS OR TELECOPY
NUMBER SET FORTH ON SCHEDULE I, WITH A COPY TO THE PARENT BORROWER.


 


SECTION 8.02.      SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE COLLATERAL
AGENT HEREUNDER, THE SECURITY INTEREST AND ALL OBLIGATIONS OF THE GRANTORS
HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF
VALIDITY OR ENFORCEABILITY OF THE CREDIT

 

23

--------------------------------------------------------------------------------


 


AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE
FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT, (C) ANY EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY LIEN ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR
WAIVER OF OR CONSENT UNDER OR DEPARTURE FROM ANY GUARANTEE, SECURING OR
GUARANTEEING ALL OR ANY OF THE OBLIGATIONS, OR (D) ANY OTHER CIRCUMSTANCE THAT
MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY
GRANTOR IN RESPECT OF THE OBLIGATIONS OR THIS AGREEMENT.


 


SECTION 8.03.      SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY ANY GRANTOR HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE
SECURED PARTIES AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS, AND
THE EXECUTION AND DELIVERY TO THE LENDERS OF ANY NOTES EVIDENCING SUCH LOANS,
REGARDLESS OF ANY INVESTIGATION MADE BY THE LENDERS OR ON THEIR BEHALF, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THIS AGREEMENT SHALL TERMINATE.


 


SECTION 8.04.      BINDING EFFECT; SEVERAL AGREEMENT.  THIS AGREEMENT SHALL
BECOME EFFECTIVE AS TO ANY GRANTOR WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF
OF SUCH GRANTOR SHALL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT AND A
COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF OF THE COLLATERAL AGENT,
AND THEREAFTER SHALL BE BINDING UPON SUCH GRANTOR AND THE COLLATERAL AGENT AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH
GRANTOR, THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT NO GRANTOR SHALL HAVE THE RIGHT TO ASSIGN OR
TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN OR IN THE
COLLATERAL (AND ANY SUCH ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT AS
EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE CREDIT AGREEMENT.  THIS
AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT TO EACH
GRANTOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED WITH
RESPECT TO ANY GRANTOR WITHOUT THE APPROVAL OF ANY OTHER GRANTOR AND WITHOUT
AFFECTING THE OBLIGATIONS OF ANY OTHER GRANTOR HEREUNDER.


 


SECTION 8.05.      SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF
THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS
BY OR ON BEHALF OF ANY GRANTOR OR THE COLLATERAL AGENT THAT ARE CONTAINED IN
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


SECTION 8.06.      COLLATERAL AGENT’S EXPENSES; INDEMNIFICATION.  IN ACCORDANCE
WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR
AGREEMENT,  (A)  EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO PAY UPON DEMAND TO
THE COLLATERAL AGENT THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING
THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF ITS COUNSEL AND OF ANY
EXPERTS OR AGENTS, WHICH THE COLLATERAL AGENT MAY INCUR IN CONNECTION WITH
(I) THE ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY OR PRESERVATION OF,
OR THE SALE OF, COLLECTION FROM OR OTHER REALIZATION UPON ANY OF THE COLLATERAL,
(III) THE EXERCISE, ENFORCEMENT OR PROTECTION OF ANY OF THE RIGHTS OF THE
COLLATERAL AGENT HEREUNDER OR (IV) THE FAILURE OF ANY GRANTOR TO PERFORM OR
OBSERVE ANY OF THE PROVISIONS HEREOF.

 

24

--------------------------------------------------------------------------------


 


(B)           WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE
OTHER LOAN DOCUMENTS, EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY THE
COLLATERAL AGENT AND THE OTHER INDEMNITEES AGAINST, AND HOLD EACH OF THEM
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL,
INCURRED BY OR ASSERTED AGAINST ANY OF THEM ARISING OUT OF, IN ANY WAY CONNECTED
WITH, OR AS A RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT OR ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING HERETO
OR TO THE COLLATERAL, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)           ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS.  THE PROVISIONS
OF THIS SECTION 8.06 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE COLLATERAL AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION 8.06
SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.


 


SECTION 8.07.      GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.08.      WAIVERS; AMENDMENT.   (A)  NO FAILURE OR DELAY OF THE
COLLATERAL AGENT IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER
AND OF THE COLLATERAL AGENT, THE ISSUING BANK, THE ADMINISTRATIVE AGENT, THE
OTHER AGENTS AND THE LENDERS UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND
ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO
WAIVER OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT
TO ANY DEPARTURE BY ANY GRANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR
WHICH GIVEN.  NO NOTICE TO OR DEMAND ON ANY GRANTOR IN ANY CASE SHALL ENTITLE
SUCH GRANTOR OR ANY OTHER GRANTOR TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT (I) PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE COLLATERAL AGENT AND THE GRANTOR OR GRANTORS WITH RESPECT TO
WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO (A) ANY
CONSENT REQUIRED IN ACCORDANCE WITH SECTION 10.02 OF THE CREDIT AGREEMENT AND
(B) TO THE LIMITATIONS IN THE INTERCREDITOR AGREEMENT OR (II) AS PROVIDED IN THE
INTERCREDITOR AGREEMENT.


 


SECTION 8.09.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

25

--------------------------------------------------------------------------------


 


LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.09.


 


SECTION 8.10.      SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY
(IT BEING UNDERSTOOD THAT THE INVALIDITY OF A PARTICULAR PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF AFFECT THE VALIDITY OF SUCH
PROVISION IN ANY OTHER JURISDICTION).  THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH
NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH
VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT
OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 8.11.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE CONTRACT (SUBJECT TO SECTION 8.04),
AND SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 8.04.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF.


 


SECTION 8.12.      HEADINGS.  ARTICLE AND SECTION HEADINGS USED HEREIN ARE FOR
THE PURPOSE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO
AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING,
THIS AGREEMENT.


 


SECTION 8.13.      JURISDICTION; CONSENT TO SERVICE OF PROCESS.   (A)  EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

26

--------------------------------------------------------------------------------


 


(B)           EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK CITY.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 8.14.      TERMINATION.   (A)  THIS AGREEMENT AND THE SECURITY INTEREST
SHALL CONTINUE IN EFFECT (NOTWITHSTANDING THE FACT THAT FROM TIME TO TIME THERE
MAY BE NO OBLIGATIONS OUTSTANDING) UNTIL (I) THE CREDIT AGREEMENT HAS TERMINATED
PURSUANT TO ITS EXPRESS TERMS AND (II) ALL OF THE OBLIGATIONS (OTHER THAN
CONTINGENT OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN MADE) HAVE BEEN INDEFEASIBLY
PAID AND PERFORMED IN FULL (OR WITH RESPECT TO ANY OUTSTANDING LETTERS OF
CREDIT, A CASH DEPOSIT HAS BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AS
REQUIRED BY THE CREDIT AGREEMENT) AND NO COMMITMENTS OF THE AGENTS OR THE
LENDERS WHICH WOULD GIVE RISE TO ANY OBLIGATIONS ARE OUTSTANDING.  UPON PAYMENT
IN FULL IN CASH OF THE OUTSTANDING OBLIGATIONS AND THE EXPIRATION OR TERMINATION
OF THE COMMITMENTS, THE SECURITY INTEREST GRANTED HEREBY SHALL TERMINATE AND ALL
RIGHTS TO THE COLLATERAL SHALL REVERT TO THE GRANTORS OR ANY OTHER PERSON
ENTITLED THERETO.  UPON SUCH TERMINATION, THE ADMINISTRATIVE AGENT WILL
AUTHORIZE THE FILING OF APPROPRIATE UCC TERMINATION STATEMENTS TO TERMINATE SUCH
SECURITY INTERESTS AND SHALL, AT THE EXPENSE OF THE GRANTORS, EXECUTE AND
DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST
TO EVIDENCE THE TERMINATION OF SUCH SECURITY INTERESTS OR THE RELEASE OF SUCH
COLLATERAL, AS APPLICABLE.


 


(B)           A GRANTOR SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER AND THE SECURITY INTEREST IN THE COLLATERAL OF SUCH GRANTOR SHALL BE
AUTOMATICALLY RELEASED IN THE EVENT THAT ALL THE CAPITAL STOCK OF SUCH GRANTOR
SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF TO A PERSON THAT IS NOT AN
AFFILIATE OF THE PARENT BORROWER IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT; PROVIDED THAT THE REQUIRED LENDERS SHALL HAVE CONSENTED TO SUCH SALE,
TRANSFER OR OTHER DISPOSITION (TO THE EXTENT REQUIRED BY THE CREDIT AGREEMENT)
AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE.


 


(C)           UPON ANY SALE OR OTHER TRANSFER BY ANY GRANTOR OF ANY COLLATERAL
THAT IS PERMITTED UNDER THE CREDIT AGREEMENT, PROVIDED THAT THE REQUIRED LENDERS
SHALL HAVE CONSENTED TO SUCH TRANSACTION (TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT) AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE, OR UPON THE
EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST
GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 10.02 OF THE CREDIT
AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY
RELEASED.


 


(D)           IF ANY OF THE 2004 NOTES FIRST LIEN COLLATERAL (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) SHALL BECOME SUBJECT TO THE RELEASE PROVISIONS SET
FORTH IN SECTION 5.1(C) OF THE INTERCREDITOR AGREEMENT, SUCH COLLATERAL SHALL BE
AUTOMATICALLY RELEASED FROM THE SECURITY INTEREST TO THE EXTENT PROVIDED IN
SECTION 5.1(C) OF THE INTERCREDITOR AGREEMENT.

 

27

--------------------------------------------------------------------------------


 


(E)           IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO
PARAGRAPH (A), (B), (C) OR (D) ABOVE, THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO THE GRANTORS, AT THE GRANTORS’ EXPENSE, ALL UCC TERMINATION
STATEMENTS AND SIMILAR DOCUMENTS WHICH THE GRANTOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF TERMINATION
STATEMENTS OR RELEASE DOCUMENTS PURSUANT TO THIS SECTION 8.14 SHALL BE WITHOUT
RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT.


 


SECTION 8.15.      ADDITIONAL GRANTORS.  UPON EXECUTION AND DELIVERY BY THE
COLLATERAL AGENT AND A SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF ANNEX 2, SUCH
SUBSIDIARY SHALL BECOME A GRANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF
ORIGINALLY NAMED AS A GRANTOR HEREIN.  THE EXECUTION AND DELIVERY OF ANY SUCH
INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY GRANTOR HEREUNDER.  THE RIGHTS
AND OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GRANTOR AS A PARTY TO THIS AGREEMENT.


 


SECTION 8.16.      SUBJECT TO INTERCREDITOR AGREEMENT.    NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN.


 


SECTION 8.17.      2004 INDENTURE.  THE COLLATERAL AGENT ACKNOWLEDGES AND
AGREES, ON BEHALF OF ITSELF AND THE SECURED PARTIES, THAT, ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, UNTIL THE 2004 NOTES FIRST LIEN
TRANSITION DATE (AS DEFINED IN THE INTERCREDITOR AGREEMENT), THE GRANTORS SHALL
NOT BE REQUIRED TO ACT OR REFRAIN FROM ACTING WITH RESPECT TO ANY 2004 NOTES
FIRST LIEN COLLATERAL ON WHICH THE 2004 TRUSTEE (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) HAS A LIEN SUPERIOR IN PRIORITY TO THE COLLATERAL AGENT’S LIEN
THEREON IN ANY MANNER THAT WOULD RESULT IN A DEFAULT UNDER THE TERMS AND
PROVISIONS OF THE 2004 INDENTURE (AS DEFINED IN THE INTERCREDITOR AGREEMENT).


 

SECTION 8.18.  Reaffirmation of Grantor Obligations.  This Agreement constitutes
an amendment and restatement of the Prior Security Agreement.  Each of the
parties hereto acknowledges and agrees that the Obligations represent, among
other things, the amendment, restatement, renewal, extension, consolidation and
modification of the obligations of Grantors under the Prior Security Agreement. 
Each of the parties hereto further acknowledges and agrees that this Agreement
supercedes and replaces the Prior Security Agreement but does not extinguish the
obligations thereunder and that by entering into and performing its obligations
hereunder, this transaction shall not constitute a novation.  Each of the
parties hereto further acknowledges and agrees that the security interest
granted to the Prior Administrative Agent for the benefit of itself and the
parties entitled to the benefit of the Prior Security Agreement (including,
without limitation, each Lender, the Issuing Bank or any Agent party to the
Prior Credit Agreement, and their respective successors and assigns) shall
remain outstanding and in full force and effect in accordance with the terms
hereof and the other Loan Documents and shall continue to secure the Obligations
without interruption or impairment of any kind and all such security interests
are hereby ratified, confirmed and continued.

 

28

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GRANTORS:

PLIANT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLIANT CORPORATION INTERNATIONAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLIANT FILM PRODUCTS OF MEXICO, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLIANT PACKAGING OF CANADA, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLIANT SOLUTIONS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

AMENDED AND RESTATED DOMESTIC SECURITY AGREEMENT

--------------------------------------------------------------------------------


 

 

UNIPLAST HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIPLAST U.S., INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT:

GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to the

Amended and Restated Domestic Security Agreement

 

GRANTORS

 

Name

 

Address

Pliant Corporation

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

Pliant Solutions Corporation

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

Pliant Corporation International

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

Pliant Film Products of Mexico, Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

Pliant Packaging of Canada, LLC

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

Uniplast Holdings, Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

Uniplast U.S., Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

--------------------------------------------------------------------------------


 

Schedule II to the

Amended and Restated Domestic Security Agreement

 

COPYRIGHTS

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule III to the

Amended and Restated Domestic Security Agreement

 

LICENSES

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule IV to the

Amended and Restated Domestic Security Agreement

 

PATENTS

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule V to the

Amended and Restated Domestic Security Agreement

 

TRADEMARKS

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule VI to the

Amended and Restated Domestic Security Agreement

 

COMMERCIAL TORT CLAIMS

 

[see attached]

 

--------------------------------------------------------------------------------


 

Annex I

To the Amended and Restated Domestic Security Agreement

 

[Form Of]

PERFECTION CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November 21, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Pliant Corporation, a Utah corporation (the
“Parent Borrower”), the subsidiaries of the Parent Borrower party thereto as
domestic subsidiary borrowers,  Uniplast Industries Co., a Nova Scotia company, 
the lenders from time to time party thereto (the “Lenders”), Morgan Stanley
Senior Funding, Inc., as Domestic B Agent, and General Electric Capital
Corporation, as Domestic A Agent and Administrative Agent Collateral Agent. 
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

 

The undersigned, a Financial Officer and a Legal Officer, respectively, of the
Parent Borrower, hereby certify to the Collateral Agent and each other Secured
Party as follows:

 

SECTION 1.           NAMES.  (A)  SET FORTH BELOW IS (I) THE EXACT LEGAL NAME OF
EACH GRANTOR, AS SUCH NAME APPEARS IN ITS DOCUMENT OF FORMATION, (II) EACH OTHER
LEGAL NAME EACH GRANTOR HAS HAD IN THE PAST FIVE YEARS AND (III) THE DATE OF THE
RELEVANT CHANGE:

 

Legal Name

 

Former Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)           EXCEPT AS SET FORTH IN SCHEDULE 1 HERETO, NO GRANTOR HAS CHANGED
ITS IDENTITY OR CORPORATE STRUCTURE IN ANY WAY WITHIN THE PAST FIVE YEARS.
CHANGES IN IDENTITY OR CORPORATE STRUCTURE WOULD INCLUDE MERGERS, CONSOLIDATIONS
AND ACQUISITIONS, AS WELL AS ANY CHANGE IN THE FORM, NATURE OR JURISDICTION OF
CORPORATE ORGANIZATION.  IF ANY SUCH CHANGE HAS OCCURRED, INCLUDE IN SCHEDULE 1
THE INFORMATION REQUIRED BY SECTIONS 1 AND 2 OF THIS CERTIFICATE AS TO EACH
ACQUIREE OR CONSTITUENT PARTY TO A MERGER OR CONSOLIDATION.

 

(C)           SET FORTH BELOW IS A LIST OF ALL OTHER NAMES (INCLUDING TRADE
NAMES OR SIMILAR APPELLATIONS) USED BY EACH GRANTOR OR ANY OF ITS DIVISIONS OR
OTHER BUSINESS UNITS IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS OR THE
OWNERSHIP OF ITS PROPERTIES AT ANY TIME DURING THE PAST FIVE YEARS:

 

Legal Name

 

Other Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

(D)           SET FORTH BELOW IS (I) THE ORGANIZATIONAL IDENTIFICATION NUMBER,
IF ANY, ISSUED BY THE JURISDICTION OF FORMATION OF EACH GRANTOR THAT IS A
REGISTERED ORGANIZATION AND (II) THE FEDERAL TAXPAYER IDENTIFICATION NUMBER OF
EACH GRANTOR:

 

Legal Name

 

Organizational No.

 

Federal Taxpayer No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 2.           LOCATIONS.  (A)  SET FORTH BELOW OPPOSITE THE NAME OF EACH
GRANTOR THAT IS A REGISTERED ORGANIZATION IS THE JURISDICTION OF FORMATION OF
SUCH GRANTOR:

 

Legal Name

 

Jurisdiction of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)           SET FORTH BELOW OPPOSITE THE NAME OF EACH GRANTOR IS THE ADDRESS
AND COUNTY OF THE CHIEF EXECUTIVE OFFICE OF SUCH GRANTOR:

 

Legal Name

 

Address of Chief Executive Office

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)           SET FORTH BELOW OPPOSITE THE NAME OF EACH GRANTOR IS THE ADDRESS
AND COUNTY OF ALL LOCATIONS WHERE SUCH GRANTOR MAINTAINS ANY BOOKS OR RECORDS
RELATING TO ANY ACCOUNTS RECEIVABLE AND/OR GENERAL INTANGIBLES (WITH EACH
LOCATION AT WHICH CHATTEL PAPER, IF ANY, IS KEPT BEING INDICATED BY AN “*”):

 

Legal Name

 

Address of Accounts Receivable
and/or General Intangibles

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)           SET FORTH BELOW OPPOSITE THE NAME OF EACH GRANTOR IS THE ADDRESS
AND COUNTY OF ALL LOCATIONS WHERE SUCH GRANTOR MAINTAINS ANY INVENTORY,
EQUIPMENT AND/OR OTHER COLLATERAL NOT IDENTIFIED ABOVE:

 

Legal Name

 

Address of Inventory,
Equipment and/or Other Collateral

 

Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

(E)           SET FORTH BELOW OPPOSITE THE NAME OF EACH GRANTOR IS THE ADDRESS
AND COUNTY OF ALL THE PLACES OF BUSINESS OF SUCH GRANTOR NOT IDENTIFIED IN
PARAGRAPH (A), (B), (C) OR (D) ABOVE:

 

Legal Name

 

Other Business Addresses

 

Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)            SET FORTH BELOW OPPOSITE THE NAME OF EACH GRANTOR ARE THE NAMES,
ADDRESSES AND COUNTIES OF ALL PERSONS OTHER THAN SUCH GRANTOR THAT HAVE
POSSESSION OF ANY OF THE COLLATERAL OF SUCH GRANTOR (WITH EACH SUCH PERSON THAT
HOLDS SUCH COLLATERAL SUBJECT TO A LIEN (INCLUDING, BUT NOT LIMITED TO,
WAREHOUSEMEN’S, MECHANICS’ AND OTHER STATUTORY LIENS) INDICATED BY AN “*”):

 

Legal Name

 

Other Collateral Addresses

 

Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 3.           UNUSUAL TRANSACTIONS.  ALL ACCOUNTS HAVE BEEN ORIGINATED BY
THE GRANTORS AND ALL INVENTORY HAS BEEN ACQUIRED BY THE GRANTORS IN THE ORDINARY
COURSE OF BUSINESS.

 

SECTION 4.           FILE SEARCH REPORTS.  FILE SEARCH REPORTS HAVE BEEN
OBTAINED FROM EACH UNIFORM COMMERCIAL CODE FILING OFFICE IDENTIFIED WITH RESPECT
TO SUCH GRANTOR IN SECTION 2 HEREOF, AND SUCH SEARCH REPORTS REFLECT NO LIENS
AGAINST ANY OF THE COLLATERAL OTHER THAN THOSE PERMITTED UNDER THE CREDIT
AGREEMENT.

 

SECTION 5.           UCC FILINGS.  UCC FINANCING STATEMENTS IN SUBSTANTIALLY THE
FORM OF SCHEDULE 5 HERETO HAVE BEEN PREPARED FOR FILING IN THE UCC FILING OFFICE
AND, IN THE CASE OF FIXTURE FILINGS, THE APPLICABLE COUNTY RECORDER’S OFFICE, IN
EACH JURISDICTION IDENTIFIED WITH RESPECT TO SUCH GRANTOR IN SECTION 2 AND
SECTION 10, AS APPLICABLE, HEREOF.

 

SECTION 6.           SCHEDULE OF FILINGS.  ATTACHED HERETO AS SCHEDULE 6 IS A
TRUE AND CORRECT LIST, WITH RESPECT TO THE FILINGS DESCRIBED IN SECTION 5 ABOVE,
OF EACH FILING AND THE UCC FILING OFFICE OR, IN THE CASE OF FIXTURE FILINGS, THE
APPLICABLE COUNTY RECORDER’S OFFICE, IN WHICH SUCH FILING IS TO BE MADE.

 

SECTION 7.           STOCK OWNERSHIP AND OTHER EQUITY INTERESTS.  ATTACHED
HERETO AS SCHEDULE 7 IS A TRUE AND CORRECT LIST OF ALL THE EQUITY INTERESTS OF
EACH GRANTOR AND THE RECORD AND BENEFICIAL OWNERS OF SUCH EQUITY INTERESTS. 
ALSO SET FORTH ON SCHEDULE 7 IS EACH EQUITY

 

--------------------------------------------------------------------------------


 

INVESTMENT OF THE PARENT BORROWER AND EACH GRANTOR THAT REPRESENTS 50% OR LESS
OF THE EQUITY OF THE ENTITY IN WHICH SUCH INVESTMENT WAS MADE.

 

SECTION 8.           DEBT INSTRUMENTS.  ATTACHED HERETO AS SCHEDULE 8 IS A TRUE
AND CORRECT LIST OF ALL INSTRUMENTS, INCLUDING ANY PROMISSORY NOTES, AND OTHER
EVIDENCE OF INDEBTEDNESS HELD BY EACH GRANTOR THAT ARE REQUIRED TO BE PLEDGED
UNDER THE DOMESTIC SECURITY AGREEMENT, INCLUDING ALL INTERCOMPANY NOTES BETWEEN
THE PARENT BORROWER AND ANY OTHER GRANTOR OR BETWEEN ANY GRANTOR AND ANY OTHER
GRANTOR.

 

SECTION 9.           ADVANCES.  ATTACHED HERETO AS SCHEDULE 9 IS (A) A TRUE AND
CORRECT LIST OF ALL ADVANCES MADE BY THE PARENT BORROWER TO ANY SUBSIDIARY OF
THE PARENT BORROWER (OTHER THAN THOSE IDENTIFIED ON SCHEDULE 8), WHICH ADVANCES
WILL BE ON AND AFTER THE DATE HEREOF EVIDENCED BY ONE OR MORE INTERCOMPANY NOTES
PLEDGED TO THE COLLATERAL AGENT UNDER THE AMENDED AND RESTATED DOMESTIC SECURITY
AGREEMENT AND (B) A TRUE AND CORRECT LIST OF ALL UNPAID INTERCOMPANY TRANSFERS
OF GOODS SOLD AND DELIVERED BY OR TO THE PARENT BORROWER OR ANY SUBSIDIARY OF
THE PARENT BORROWER.

 

SECTION 10.         MORTGAGE FILINGS.  ATTACHED HERETO AS SCHEDULE 10 IS A TRUE
AND CORRECT LIST, WITH RESPECT TO EACH MORTGAGED PROPERTY, OF (A) THE EXACT NAME
OF THE PERSON THAT OWNS SUCH PROPERTY AS SUCH NAME APPEARS IN ITS CERTIFICATE OF
INCORPORATION OR OTHER ORGANIZATIONAL DOCUMENT, (B) IF DIFFERENT FROM THE NAME
IDENTIFIED PURSUANT TO CLAUSE (A), THE EXACT NAME OF THE CURRENT RECORD OWNER OF
SUCH PROPERTY REFLECTED IN THE RECORDS OF THE FILING OFFICE FOR SUCH PROPERTY
IDENTIFIED PURSUANT TO THE FOLLOWING CLAUSE AND (C) THE FILING OFFICE IN WHICH A
MORTGAGE WITH RESPECT TO SUCH PROPERTY MUST BE FILED OR RECORDED IN ORDER FOR
THE COLLATERAL AGENT TO OBTAIN A PERFECTED SECURITY INTEREST THEREIN.

 

SECTION 11.         INTELLECTUAL PROPERTY.  ATTACHED HERETO AS SCHEDULE 11(A) IN
PROPER FORM FOR FILING WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
CANADIAN INTELLECTUAL PROPERTY OFFICE, AS APPLICABLE, IS A IS A TRUE AND CORRECT
LIST OF EACH GRANTOR’S PATENTS, PATENT LICENSES, TRADEMARKS AND TRADEMARK
LICENSES, INCLUDING THE NAME OF THE REGISTERED OWNER, REGISTRATION NUMBER AND
EXPIRATION DATE OF EACH PATENT, PATENT LICENSE, TRADEMARK AND TRADEMARK LICENSE
OWNED BY ANY GRANTOR.  ATTACHED HERETO AS SCHEDULE 11(B) IN PROPER FORM FOR
FILING WITH THE UNITED STATES COPYRIGHT OFFICE OR THE CANADIAN INTELLECTUAL
PROPERTY OFFICE, AS APPLICABLE, IS A TRUE AND CORRECT LIST OF EACH GRANTOR’S
COPYRIGHTS AND COPYRIGHT LICENSES, INCLUDING THE NAME OF THE REGISTERED OWNER,
REGISTRATION NUMBER AND EXPIRATION DATE OF EACH COPYRIGHT OR COPYRIGHT LICENSE
OWNED BY ANY GRANTOR.

 

SECTION 12.         COMMERCIAL TORT CLAIMS.  ATTACHED HERETO AS SCHEDULE 12 IS A
TRUE AND CORRECT LIST OF COMMERCIAL TORT CLAIMS IN EXCESS OF $250,000 HELD BY
ANY GRANTOR, INCLUDING A BRIEF DESCRIPTION THEREOF.

 

SECTION 13.         DEPOSIT ACCOUNTS.  ATTACHED HERETO AS SCHEDULE 13 IS A TRUE
AND CORRECT LIST OF DEPOSIT ACCOUNTS MAINTAINED BY EACH GRANTOR, INCLUDING THE
NAME AND ADDRESS OF THE DEPOSITARY INSTITUTION, THE TYPE OF ACCOUNT, AND THE
ACCOUNT NUMBER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
21st day of November, 2005.

 

 

PLIANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 2 to the

Amended and Restated Domestic Security Agreement

 

SUPPLEMENT NO.     dated as of           , 20       , to the Amended and
Restated Domestic Security Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Domestic Security Agreement”) dated
as of November 21, 2005, among by each of the parties listed on the signature
pages thereto and those additional entities that thereafter become parties
thereto (each a “Grantor” and collectively, the “Grantors”) and GENERAL ELECTRIC
CAPITAL CORPORATION, as Collateral Agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined herein).

 

A.    Reference is made to (a) the Amended and Restated Credit Agreement dated
as of November 21, 2005 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent Borrower, the domestic
subsidiary borrowers party thereto, Uniplast Industries Co., the lenders from
time to time party thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc.,
as Domestic B Agent, General Electric Capital Corporation, as Domestic A Agent
and Administrative Agent, and the Collateral Agent, and (b) the Amended and
Restated Guarantee Agreement dated as of November 21, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, the other Grantors and the
Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Domestic Security
Agreement and the Credit Agreement.

 

C.            The Grantors have entered into the Domestic Security Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit.  Section 8.15 of the Domestic Security Agreement provides that
additional Subsidiaries of the Parent Borrower may become Grantors under the
Domestic Security Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Domestic Security Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 8.15 of the Domestic Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Domestic
Security Agreement with the same force and effect as if originally named therein
as a Grantor and the New Grantor hereby (a) agrees to all the terms and
provisions of the Domestic Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof.  In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Obligations (as defined in the
Domestic Security Agreement), does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Domestic Security Agreement) of the New Grantor.  Each reference to a “Grantor”
in the Domestic Security

 

--------------------------------------------------------------------------------


 

Agreement shall be deemed to include the New Grantor. The Domestic Security
Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent.  Delivery of an
executed signature page to this Supplement by facsimile transmission or other
electronic transmission shall be effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under or above its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation, its organizational identification number (if any) and
the location of the chief executive office of the New Grantor.

 

SECTION 5.  Except as expressly supplemented hereby, the Domestic Security
Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Domestic Security Agreement shall not in any way be affected
or impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 10.01 of the Credit Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.

 

SECTION 9.  The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Domestic Security Agreement as of the day and year first
above written.

 

 

[Name Of New Grantor],

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

Organizational I.D.:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as the Collateral Agent,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:  Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to Supplement No.       to the

Domestic Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------